—Order modified so as to provide that the appellants be allowed, in addition to the damages found by the referee, ten dollars costs and disbursements, and one hundred dollars for referee’s fees upon the reference, and as modified unanimously affirmed, with ten dollars costs and disbursements. There is no good reason disclosed by the record why the learned Special Term should have withheld from the defendants the costs and necessary disbursements incurred by them upon the reference except the item of thirty-four dollars and ten cents for stenographer’s fees which is not allowable under section 1505 of the Civil Practice Act. (Sarafian v. United States Fidelity & Guaranty Co., 167 App. Div. 597.) Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.